Milonas, J. (concurring).
In imposing sanctions against four of the defendants, Deputy Mayor Norman Steisel, Human Resources Administrator Barbara Sabol, Executive Deputy Commissioner Jeffry Carples and Deputy Commissioner Kenneth Murphy, the Supreme Court stated that:
"The fines imposed on the City will serve as compensation for injured families. However, experience demonstrates that fines are insufficient to ensure prospective compliance. For *221that reason, sanctions against the individual defendants [are] appropriate.
”Accordingly, the Court orders Mr. Steisel, Ms. Sabol, Mr. Carples and Mr. Murphy to be present at a separate EAU [Emergency Assistance Unit] on the same day, so that one official is present at each EAU. Each defendant will arrive at the designated EAU before 10:00 p.m. on the date selected, and shall remain at each EAU until all eligible families applying for emergency shelter before 12:00 midnight have been placed.”
I join in the vacatur of these sanctions only because it appears that the Judge prescribed them primarily as punishment against City officials for failing to comply with prior court orders. These sanctions represent a drastic attempt to compel the City to discharge its legal obligations and, in my opinion, would be justified only insofar as the purpose for them is to educate rather than simply discipline the public officials involved. Thus, the court could appropriately expect the officials to spend time at an EAU to improve their understanding of what routinely occurs at such places, the distressing conditions existing there and the attendant deleterious effect upon the people forced to seek shelter for the night at a welfare office. Increased comprehension of the damaging human impact caused by the City’s nonperformance of the legal mandates would presumably result in an intensification of the officials’ efforts to carry out their responsibilities. The Judge could, therefore, require the subject officials to learn more about what happens during overnight stays at welfare offices so that they can devise a better plan for dealing with the situation and then report back to the court. However, to the extent that the Supreme Court applied the sanctions merely as a means of reprimanding the neglectful City officials, they were not warranted, and the court’s explanation for their imposition does not indicate otherwise.